DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 and 09/20/2022 was filed after the mailing date of the Application on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Claim 2, line 2; “out chamber” should read --output chamber--.  
Claim 8, line 8; “liner movement” should read --linear movement--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the wall segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this claim will be interpreted as depending upon claim 4 wherein this limitation was previously recited.
Claim 6 recites the limitation "the first mating structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this claim will be interpreted as depending upon claim 4 wherein this limitation was previously recited.
Claim 17 recites the limitation "the flow rate sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the flow monitor component” which was previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liorati et al. (US 2002/0029804).
With regards to claim 1:
Liorati et al. discloses (refer to Fig. 1 below) a valve assembly comprising:
a first housing (FE, 21) that defines an inlet (41) and a fluid output chamber (OC); 
a second housing (S) engaged to the first housing; 
a cover (C) engaged to the second housing;
a valve member (40) positioned in the first housing;
an actuator (A) positioned between the second housing and the cover, 
the actuator (A) attached to the valve member (40) through an engagement (K) located within the first housing; and 
a flow rate sensor (60, 61) positioned downstream of the inlet (41).

    PNG
    media_image1.png
    580
    843
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
Liorati et al. discloses the valve assembly of claim 1, wherein the flow rate sensor (60, 61) includes a flow monitoring component (60) configured to move with fluid flowing from the fluid output chamber (OC).


With regards to claim 3:
Liorati et al. discloses the valve assembly of claim 2, wherein the flow rate sensor (60, 61) includes an impeller (60), and wherein the flow monitoring component includes magnets disposed within the impeller (see [0020]).
With regards to claim 4:
Liorati et al. discloses the valve assembly of claim 1, wherein the first housing (FE, 21) includes: 
a first mating structure (FE, 21) having a first end (FE) and a second end (21),
a second mating structure (SM) that receives the second housing (S), and
wall segments (22) extending between the second mating structure (SM) and the second end (21) of the first mating structure, and
wherein the second end defines a valve seat (41) for the valve member (40).
With regards to claim 5:
Liorati et al. discloses the valve assembly of claim 4, wherein an open chamber (OPC) is defined by the wall segments (22) between the first mating structure (FE, 21) and the second mating (SM) structure upstream of the inlet (41).
With regards to claim 6:
Liorati et al. discloses the valve assembly of claim 4, further comprising a partition hub (H)  disposed within the first mating structure (FE, 21) between the first end (FE) and the second end (21), and wherein the flow rate sensor (60) is mounted to the partition hub (H).
With regards to claim 7:
Liorati et al. discloses the valve assembly of claim 5, further comprising an end hub (EH) attached to the first end (FE) face, wherein the end hub defines a plurality of outlet ports (this is a typical outlet ports design of a turbine flow sensor), and wherein the end hub (EH) is configured to secure the flow rate sensor (60) within the first mating structure (FE, 21).
With regards to claim 8:
Liorati et al. discloses (refer to Fig. 1 above) a valve assembly comprising:
a first housing (22, 21) that defines an inlet (41) and a fluid output chamber (OC); 
a second housing (S) engaged to the first housing; 
a cover (C) engaged to the second housing; 
a valve member (40) positioned in the first housing;
a prime mover (K) extending within the first housing and attached to the valve member (40); 
an actuator (A) positioned between the second housing and the cover, the actuator engaged with the prime mover (K) and configured to cause a linear movement of the valve member (40) towards and away from the inlet (41);
a flow rate sensor (60, 61) positioned downstream of the fluid output chamber (OC), the flow rate sensor including a flow monitoring component (60) configured to perform an operation indicative of a flow rate of fluid flowing from the fluid output chamber (OC).
With regards to claim 13:
Liorati et al. discloses ([0020]) the valve assembly of claim 8, further comprising a valve controller (62), wherein the valve controller is configured to receive an instruction and operate the valve assembly in an open or closing operation based on a current flow rate derived from the operation of the flow sensor (60, 61).


With regards to claim 15:
In making and/or using the device of Liorati et al., one would necessary perform the method of regulating a flow of fluid with a valve assembly, the method comprising: 
operating an actuator to displace a valve member (40) away from an inlet (41) defined by a first housing (22, 21, FE) of the valve assembly;
registering an operation of a flow monitoring component (60) caused by a flow of fluid flowing from the inlet (41) and out of an end of the first housing (21, 22, FE); 
determining a flow rate of the fluid based on the operation of the flow monitoring component (60); and
operating the actuator (A) to move the valve member (40) relative to the inlet (41) with the actuator based on the flow rate;
wherein the flow monitoring component (60) operates within an area within the first housing that is downstream of a fluid output chamber (OC) that is defined by a body of the first housing downstream of the inlet (41).
With regards to claim 16:
Liorati et al. discloses the method of claim 15, wherein registering the operation of the flow monitoring component (60) includes registering a movement of the flow monitoring component (60) being caused to move by the flow of fluid, wherein the flow monitoring component (60) moves within the area within the first housing (22, 21, FE) and the area is immediately adjacent to the fluid output chamber (OC).



With regards to claim 17:
Liorati et al. discloses the method of claim 16, wherein the flow monitor component (60, 61) includes an impeller (60), and wherein the flow monitoring component includes magnets disposed within a base of the impeller (see [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liorati et al., as applied to claims 8, 13 and 15 above, and further in view of Satoh et al. (US 4,948,091).
With regards to claim 9:
Liorati et al. discloses the valve assembly of claims 8 and 13 (see rejection of claims 8 and 13 above) and the method of claim 15 (see rejection of claim 15 above) wherein the valve is an electrical actuated valve.
Liorati et al. does not disclose wherein the second housing includes a base and a stem portion, and wherein the prime mover extends through the stem portion surrounded by the open chamber and is attached to the valve member within the first housing.
Satoh discloses (refer to Fig. 2 below) an electrical actuated valve assembly comprising:
a first housing (17) that defines an inlet (I); 
a second housing (4, 7) engaged to the first housing; 
a cover (2) engaged to the second housing (5, 7); 
a valve member (12) positioned in the first housing;
a prime mover (10) extending within the first housing and attached to the valve member (12); 
an actuator (5, 6) positioned between the second housing and the cover, the actuator engaged with the prime mover (10) and configured to cause a linear movement of the valve member (12) towards and away from the inlet (I);
wherein the second housing (4, 7) includes a base (4) and a stem (7) portion, and wherein the prime mover (10) extends through the stem portion (7) surrounded by the open chamber (OPC) and is attached to the valve member (12) within the first housing (17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Liorati et al. to have the electrical actuated valve design as disclosed by Satoh as an alternative design for the electrical actuated valve (A) of Liorati et al. to provide the same function of cause the linear movement of the valve member toward and away from the inlet since they are both electrical actuated valve.
Liorati et al., as modified, discloses the valve assembly of claim 9.
With regards to claim 10:
Liorati et al., as modified, discloses the valve assembly of claim 9, wherein the prime mover (10) includes a threaded shaft (10) that engages a thread component (6) of the actuator (5, 6) within the base (4) of the second housing.
With regards to claim 11:
Liorati et al., as modified, discloses the valve assembly of claim 10, wherein a movement path of the shaft (10) extends from a movement chamber (MC) defined by an inner surface of the cover (2), through the second housing, to the open chamber (OPC) defined by the first housing.

    PNG
    media_image2.png
    514
    744
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 12:
Liorati et al., as modified, discloses the valve assembly of claim 11, wherein the inner surface of the cover (2) defines tracks (14) on opposite sides of the movement chamber (MC), and wherein the shaft (10) includes a pin (15) that is received in the tracks and configured to guide a linear movement of the shaft in opposing directions.
With regards to claim 14:
Liorati et al., as modified, discloses the valve assembly of claim 13, wherein the actuator includes a stepper motor (5, 6) and the valve controller is configured to operate the stepper motor (5, 6) in increments, wherein the increments are at least one of time-based and based on a measure of displacement of the prime mover (10).
With regards to claim 18:
Liorati et al., as modified, discloses the method of claim 15, wherein the actuator includes a stepper motor (5, 6), wherein operating the actuator includes operating the stepper motor in increments, and wherein the increments are at least one of time-based and based on a measure of displacement of the prime mover (10).
With regards to claim 19:
Liorati et al., as modified, discloses the method of claim 15, wherein the prime mover (10) includes a threaded shaft (10) engaged to a threaded section (6) of the actuator (5, 6).
With regards to claim 20:
Liorati et al., as modified, discloses the method of claim 15, wherein the actuator (5, 6) is disposed in a second housing (4) of the valve assembly engaged to the first housing, and wherein a movement path of the shaft (10) extends from a movement chamber (MC) defined by an inner surface of a cover (2) attached to a second housing, through the second housing, to a chamber (OPC) defined by the first housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH Q LE/Primary Examiner, Art Unit 3753